NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 17/000,719 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application is a continuation of 14/219401, filed in the Office on March 19, 2014, which was abandoned on January 11, 2021.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korean application 10-2013-0036002 on April 2, 2013. 
Claims 1-20 are pending and are rejected. Claims 1 and 11 are independent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A.
Claims 1-2, 4, 7-9, 11-12, 14 and 17-19 are rejected under 35 USC § 103 as being unpatentable over Robbins et al. (“Robbins”), United States Patent Application Publication 2013/0194301 published on August 1, 2013 in view of Whitney et al. (“Whitney”), United States Patent Application Publication 2012/0028659 published on February 2, 2012.

As to Claim 1, Robbins teaches: 1. An electronic device comprising: 
(Robbins: par. 0009, a message is rendered and displayed on the screen by the recipient’s client device); 
a communication system(Fig. 1 has a system of client devices [200] that are coupled to the internet [300] and a server device [100]); and 
at least one processor coupled to the display device and to the communication system (Robbins: Fig. 2A, processor [210] is part of client device [200], which part of the system in Fig. 1), wherein the at least one processor is configured to: 
control the display device to display, on an input message display area of a display screen of a message application, a first layer comprising a text data (Robbins: Figs. 3A-3B, the message contents are displayed as the sender composes the message), 
generate a message including the text data and information associated with a second layer (Robbins: par. 0077, the sender specified the recipient information and confirms the delivery of the message to initiate transmission, including the message content; par. 0069, the message display size metadata is included to appropriately display the second layer (i.e. cover)), and 
control the communication system to transmit the generated message (Robbins: par. 0077, the sender specified the recipient information and confirms the delivery of the message to initiate transmission; par. 0081, the message is initially stored on server [100]), and 
wherein the generated message is configured to: 
display on a counterpart electronic device the second layer and any of the text data that is not hidden by the second layer (Robbins: par. 0102, a top layer [410] covers the bottom layer as seen in Fig. 6A), and 
reveal the text data hidden by the second layer when a touch gesture on the second layer is sensed at the counterpart electronic device (Robbins: par. 0102, the client processor is instructed to retrieve the message contents from the server and the bottom layer [430] is the text data of the message content as seen in Figure 6C; par. 0096, the spotlight method of revealing the message is invoked to allow the user to give touch input to reveal the message content beneath).

Robbins may not explicitly teach: receive a first user input for generating a second layer configured to hide at least one character of the text data, 
receive a second user input for controlling the second layer to hide at least a portion of the text data, 
control the display device to display, on the input message display area, the second layer over the at least a portion of the text data to hide the at least a portion of the text data, based on the received second user input.
Whitney teaches in general concepts related to displaying a redacted message (Whitney: Abstract). Specifically, Whitney teaches that a user is able to redact a portion of a message hiding it (Whitney: par. 0017, the user may select a portion of the message to redact; Fig. 3A, the selected text is redacted after a redaction mode is selected). Various types of redaction mode are provided including blacking out the text (a type of non-alphanumeric image element), covering the text with symbols or hiding or removing the text (Whitney: par. 0017). Examiner construes some of these redaction modes to be a “layer” within the meaning of the claim. While Whitney does not explicitly teach the original composition of a message, Whitney does disclose that the redaction functionalities may be invoked (i.e. a user input) at the time a sender has a message to be sent to a recipient (Whitney: par. 0051, the devices involved may be having bidirectional messages as part of a message conversation). Examiner notes that the user input to generate the redaction and to display it may be the same user input; the claim limitation’s first and second input may also be construed to be the same input. The message is generated with the redacted information and displayed in a masked manner at the time of composition of the message (Whitney: pas. 0034-35, the four star symbols are displayed in place of the PIN).

    PNG
    media_image5.png
    469
    709
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Robbins device by allowing the second layer, or redaction mode, while in the composition screen as taught by Whitney and to include instructions to generate the message with the second layer as taught by Whitney. Such a person would have been motivated to do so to allow for a better user experience in being able to see the effect of the redaction, or second layer, as the composition of the message is made to ensure that the message is hidden.

As to Claim 2, Robbins and Whitney teach the limitations of Claim 1.
Robbins further teaches: wherein the touch gesture includes a movement of a sensed touch (Robbins: par. 0096, a touch input on the touch screen [220] will start the spotlight mechanism and the user can move the finger while holding it on the touch screen), and
wherein the generated message is configured to gradually reveal the at least a portion of the text data in response to the movement of the sensed touch (Robbins: par. 0096, the movement of the ).

As to Claim 4, Robbins and Whitney teach the limitations of Claim 1.
Robbins further teaches: wherein the touch gesture includes a sensed touch over a partial area of the second layer (Robbins: par. 0102, the size of the layers may be as appropriate to 

As to Claim 7, Robbins and Whitney teach the limitations of Claim 1.
Whitney further teaches: wherein to control the display device to display the second layer, the at least one processor is further configured to: control the display device to display the second layer configured to partially obscurely display the at least a portion of the text data (Whitney teaches that portions of the message may be redacted, leaving some portions not obscured as seen in Fig. 3A for instance).

As to Claim 8, Robbins and Whitney teach the limitations of Claim 1.
Robbins further teaches: wherein the generated message is further configured to display again the second layer to hide the at least a portion of the text data at the counterpart electronic device after the at least a portion of the text data is revealed by the touch gesture (Robbins: par. 0097, the spotlight remains for a few milliseconds after initial tap as well, and then the covering layer reappears after removal of the touch).

As to Claim 9, Robbins and Whitney teach the limitations of Claim 1.
Whitney further teaches: wherein, the first user input comprises a user input on an icon for generating the second layer (Whitney: Fig. 3A, the user is able to cause the second layer to be displayed by selecting a redaction method via an icon).

As to Claims 11-12, 14 and 17-19, they are rejected for similar reasons as claims 1-2, 4 and 7-9 respectively with the additional note that only difference is that a visual effect is claimed to hide the message content. Examiner asserts that the visual effect may be simply the obscuring layer as taught by Robbins or any of the other redaction effects by Whitney (Whitney: par. 0017).

B.
Claims 3, 5, 6, 10, 13, 15, 16 and 20 are rejected under 35 USC § 103 as being unpatentable over Robbins et al. (“Robbins”), United States Patent Application Publication 2013/0194301 published on August 1, 2013 in view of Whitney et al. (“Whitney”), United States Patent Application Publication 2012/0028659 published on February 2, 2012 and in further view of Tupper, United States Patent Application Publication 2014/0380231 published on December 25, 2014.

As to Claim 3, Robbins and Whitney teach the limitations of Claim 1.
Robbins further teaches: wherein the touch gesture includes a movement of a sensed touch (Robbins: par. 0096, a touch input on the touch screen [220] will start the spotlight mechanism and the user can move the finger while holding it on the touch screen).
None of Robbins, Whitney and Van Dok may explicitly teach: wherein the generated message is further configured to increase a size of a revealed part of the at least a portion of the text data in response to the movement of the sensed touch.
(Tupper: Abstract). Specifically, a cover layer [202] is layered above a user interface component [300] underneath (Tupper: par. 0031, Figs. 3A-3B]). As the cursor moves across the cover [202], the upper layer cover is removed to reveal the layer below (Tupper: par. 0031, the displayed portion of the layer [202] is removed or erased). Tupper notes that the  cursor may be associated with a user's finger on touch pad or other input devices (Tupper: par. 0032). 
    PNG
    media_image6.png
    458
    689
    media_image6.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Robbins-Whitney device by modifying Robbins’ spotlight feature by replacing the middle layer with allowing the touched regions to be revealed and remain revealed as the cursor is moved as taught by Tupper. Such a (Robbins: par. 0092).

As to Claim 5, Robbins and Whitney teach the limitations of Claim 1.
Robbins further teaches: wherein the touch gesture includes a movement of a sensed touch (Robbins: par. 0096, a touch input on the touch screen [220] will start the spotlight mechanism and the user can move the finger while holding it on the touch screen).
None of Robbins and Whitney: may explicitly teach: wherein the touch gesture includes a movement of a sensed touch that is greater than a predetermined threshold.  
Tupper teaches in general concepts related to protecting a user interface component from accidental operation (Tupper: Abstract). Specifically, a cover layer [202] is layered above a user interface component [300] underneath (Tupper: par. 0031, Figs. 3A-3B]). As the cursor moves across the cover [202], the upper layer cover is removed to reveal the layer below (Tupper: par. 0031, the displayed portion of the layer [202] is removed or erased). Tupper notes that the  cursor may be associated with a user's finger on touch pad or other input devices (Tupper: par. 0032). After a threshold amount of interaction is done, the entire underlying element is shown (Tupper: par. 0036, Fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Robbins-Whitney device by modifying Robbins’ spotlight feature by replacing the middle layer with allowing the touched regions to be revealed and remain revealed as the cursor is moved as taught by Tupper. (Robbins: par. 0092).

As to Claim 6, Robbins and Whitney teach the limitations of Claim 1.
Robbins and Whitney may not explicitly teach: wherein to control the display device to display the second layer, the at least one processor is further configured to: control the display device to display the second layer in semi-transparent form over the first layer.
Tupper teaches in general concepts related to protecting a user interface component from accidental operation (Tupper: Abstract). Specifically, a cover layer [202] is layered above a user interface component [300] underneath (Tupper: par. 0031, Figs. 3A-3B]). As the cursor moves across the cover [202], the upper layer cover is removed to reveal the layer below (Tupper: par. 0031, the displayed portion of the layer [202] is removed or erased). Tupper notes that the  cursor may be associated with a user's finger on touch pad or other input devices (Tupper: par. 0032). After a threshold amount of interaction is done, the entire underlying element is shown (Tupper: par. 0036, Fig. 4). Further, the cover layer may be initially transparent to show that there is something underneath (Tupper: par. 0039).
(Robbins: par. 0097).

As to Claim 10, Robbins and Whitney teach the limitations of Claim 21.
Robbins further teaches: wherein the second layer is of a shape of one of a rectangle or a circle (Robbins: Figs. 6A-D, the “cover” (i.e. second layer) is a rectangle).
Robbins and Whitney may not explicitly teach: wherein the at least one processor is further configured to: receive a third user input for adjusting a size of the second layer, and adjust the size of the second layer based on the third user input.
Tupper teaches in general concepts related to protecting a user interface component from accidental operation (Tupper: Abstract). Specifically, a cover layer [202] is layered above a user interface component [300] underneath (Tupper: par. 0031, Figs. 3A-3B]). As the cursor moves across the cover [202], the upper layer cover is removed to reveal the layer below (Tupper: par. 0031, the displayed portion of the layer [202] is removed or erased). Tupper notes that the  cursor may be associated with a user's finger on touch pad or other input devices (Tupper: par. 0032). After a threshold amount of interaction is done, the entire underlying elmenet is shown (Tupper: par. 0036, Fig. 4). Further, the cover layer may be initially transparent to show that there is something underneath (Tupper: par. 0039).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the Robbins-Whitney device by modifying Robbins’ spotlight feature by replacing the middle layer with allowing the touched regions to be revealed and remain revealed as the cursor is moved as taught by Tupper. Further, the layer may be transparent initially as taught by Tupper. Such a person would have been motivated to do so to allow for a departure from the spotlight feature in Robbins to be allow an initial time to see the message. Robbins also teaches that the spotlight remains for a few milliseconds after initial tap as well (Robbins: par. 0097).

As to Claims 13, 15, 16 and 20, they are rejected for similar reasons as claims 3, 5, 6 and 10 respectively with the additional note that only difference is that a visual effect is claimed to hide the message content. Examiner asserts that the visual effect may be simply the obscuring layer as taught by Robbins or any of the other redaction effects by Whitney (Whitney: par. 0017).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Krivorot, United States Patent Application Publication 2014/0201527 (July 27, 2014) (describing obscuring messages for private delivery);
Yoon et al., United States Patent Application Publication 2013/0227705 (August 29, 2013) (describing hiding messages offscreen).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/JAMES T TSAI/Examiner, Art Unit 2174